DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/4/22 has been considered by the examiner.
Election/Restrictions
Claim 1 is allowable. Claim(s) 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species 1-3, Subspecies A-G, and Groups A’ and B’, as set forth in the Office action mailed on 1/18/22, is hereby withdrawn and claims 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner Notes
	After further consideration, Claim 7 should read “sock” and not “sockliner” based on [00108] and [00136]; as such, the original disclosure in the claims was correct and not a typographical error.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Ellen Schwab on 7/26/22.
The application has been amended as follows:
Claim 7 Line 2 delete “sockliner” and add --sock--
Delete Claim 19
		Claims 1-5, 7-18, 20 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses a connecting web integral with the plurality of proprioceptive elements at either proximal ends or distal ends of the plurality of proprioceptive elements such that the connecting web and the plurality of proprioceptive elements are a single, unitary component, in conjunction with the other structural limitations, such as the cleft, as set forth in the independent claim.  The use of proprioceptive elements and clefts is known in the art of footwear, but the specific combination of a clefted sole with a connecting web of proprioceptive elements in conjunction with the other structural limitations as claimed by the applicant is novel.  Specifically, prior art del Biondi discloses a sole with a cleft and holes as recited in the application.  Prior art Wan also discloses a sole with holes capable of being combined with a sole with a cleft.  However, none of the prior art discloses, teaches, or suggests that the sole with cleft and holes would then also have a connecting web for proprioceptive elements within the holes.  To modify Wan or del Biondi to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without 9any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732 
                                                                                                                                                                                                       
/SHARON M PRANGE/Primary Examiner, Art Unit 3732